          Case 3:17-md-02801-JD Document 516 Filed 04/03/19 Page 4 of 5


 1                           IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                       SAN FRANCISCO DIVISION
 4
     IN RE CAPACITORS ANTITRUST                              Master File No. 3:14-cv-03264-JD
 5   LITIGATION
 6                                                           XXXXXXXXXX ORDER
                                                             [PROPOSED]
     THIS DOCUMENT RELATES TO:
 7
     FLEXTRONICS INTERNATIONAL USA,
 8   INC.’S ACTION
 9

10                                          XXXXXXXXXX ORDER
                                           [PROPOSED]
11            Pursuant to the stipulation and upon good cause, the Court ORDERS the following:
12            Pursuant to Rules 41(a)(1)(A)(ii) and 41(a)(2) of the Federal Rules of Civil Procedure, all
13   claims asserted in the above-captioned action by Plaintiff Flextronics International USA, Inc.
14   against Defendants Elna Co., Ltd. and Elna America, Inc. are DISMISSED WITH PREJUDICE.
15   Each party shall each bear its own costs and attorneys’ fees.
16            IT IS SO ORDERED.
17

18           May 1, 2019
     Dated: ___________________
19

20
                                                 __________________________________________
                                                                  ___
                                                                   ____________
21
                                                       HONORABLE  LE
                                                                   E JAMES
                                                                     JA      DONATO
                                                                             DO
22                                                   UNITED STATES
                                                                 TEES DISTRICT
                                                                      DISTRIC JUDGE

23

24

25

26
27

28



     ||
